DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-26 and 31-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 27-30, drawn to a device with multiple states, classified in B01D46/46.
II. Claims 21-26 and 31-24, drawn to a method of preventing transmission of a pathogen to a person, classified in B01D2279/65.
The inventions are independent or distinct, each from the other because: 	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 and 31-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant’s election of Invention I claims 1-6 and 27-30 in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-6 and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The judicial exception is the concept of “making the determination of the probability of transmission of the pathogen”, which is a mental step.
In terms of additional features beyond the judicial exception: 
The claim(s) recite(s) a device that has at least two different states/configurations. The first state allows air to flow to a person with greater ease than a second state. The second state reduces the exposure of the person to the air more so than in the first state. These two states are recited to a high degree of generality.
There is a machine learning system that determines which state the device should be in based on a probability determination. There are no steps to obtaining the determination and no mention of what kinds of data the machine learning system is relying on to make these determinations. Therefore the claim does not expand beyond what the human mind can do and predict, for example a person can be walking down a busy street and choose to put a mask on (this would be the second state since that would restrict air flow) or the person 

    PNG
    media_image1.png
    970
    1504
    media_image1.png
    Greyscale

Figure 1: Gravitas mask shows a man is opening and closing a mask depending on what he decides as being safe or not. The closed mask would be the claimed second state and the open mask would be the claimed first state (see the article by Koening on Gravitas mask, the picture above is taken from the article dated May 20, 2020). 
The claim also includes the step of changing the state of the ability to breath, but this is merely applying the abstract idea in a high 
This judicial exception is not integrated into a practical application because the claim does not recite any structure related to the device and only recites the states in a high degree of generality. The machine learning system is only performing a generic function of choosing which state the device needs to be in, but there are no steps related to what actions the device is taking or what structures are being impacted by the machine learning device; it is simple enough to be done by the human mind and while being done by a computer, it is the complexity of the task that prevails not that it is being done by computer. Therefore the claim does not integrate the abstract idea into a practical application as there is no structure relating to the determination of the state of the device. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the reasons above. There is no structure added to the machine learning system, and therefore there is no way to integrate the abstract idea of the determination of the state of the device into a practical application. The claims are directed more to an idea or way of doing 
Making the apparatus more specific and adding more information about the type of data and detail of machine learning system would be helpful in making the overall apparatus patent eligible. 
If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).
Regarding claim 2, the claim recited “the air for breathing though a filter.”   This is not a particular device as it could be any type of filter, from a simple layer of fabric to a complicated air purification system. This feature 
Regarding claims 3 and 5, the claims as drafted recite multiple processors but fail to indicate that the complexity of the tasks being performed as their most basic are beyond what can be done by the human mind.
Regarding claim 4,  stopping the air flow is not an action sufficient to make the claim patent eligible given the high degree of generality of the nature of the device and the high degree of generality with respect to the conditions and basis for the determination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a device that can be in at least two states/configurations. The first state allows air to flow to a person with greater ease than a second state. The second state reduces the exposure of the person to the air more so than in the first state. These two states are recited to a high degree of generality. There is a machine learning system that determines which state the device should be in based on a probability determination. 
The specification teaches in figure 2 that the system operates based on a camera, gyroscope, and accelerometer as the main sensor, and sends the data to activate a primary valve ([0057]). Figure 3 further shows that the primary valve to be controlled is related to a mask ([0059]) to produce an open condition and a closed condition. Figures 4 and 5 and [0064] further teach this primary valve can relate to other subsystems such 
The specification fails to disclose all the embodiments of the claims. There are no steps to obtaining the determination and no mention of what kinds of data the machine learning system is relying on to make these determinations. This can cover any type of ventilation system that allows for ease of air and can also cover any sensor to send the data to the machine learning system, including embodiments that the applicant has never conceived of. For example this can include the automatic opening and closing of a door and the machine learning system can incorporate any type of data including temperature, camera, light, humidity, or time. 
Claim 2 states a filter, but any ventilation system could have a filter, such as HVAC or a mask for radiation. Claims 3 and 5 relate to a general application of machine learning and do not describe any steps or information supplied to the processor. Claim 4 appears to further determine what the states of the device can do. Claim 6 relates to the presence of a second person but this can relate to detection, temperature, facial recognition, movement etc. Claims 27-30 all relate the air flow being 

Claims 1-6 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no structure in the claims to even show the states of the device. The machine learning system is very generic and does not include any steps or kinds of information supplied in order to make the determination of which state to have the device in. This can cover a variety of different embodiments that are not in the specification, such as an automatic door or radiation mask.
Claims 1-6 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a camera/accelerometer/gyroscope sensing a person and causing a primary valve to open or close an air flow from a mask/shield/motor/fan (figures 2-5 and [0064]), does not reasonably anything outside of this such as the device being a door or a radiation mask and the information processed by the machine learning device can be outside of the scope of the specification as it can include temperature, camera, light, humidity, or time.  The accelerometer and gyroscope are taught in [0069] to monitor a person’s activities in order to determine danger of transmission, but does not link it to any kind of data. For example a person could have increased activity being alone in a car moving at a high speed but that does not translate to danger of transmission. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The breadth of claim 1 includes an apparatus that has a state that blocks air flow and a state that does not block airflow. There is a machine learning system that chooses which state the device should operate in. The nature of the claims can include any type of ventilation device, not limited to a mask/shield/air curtain/duct (figures 2-5 and [00064]) and the machine learning system can use any data to choose a state to be in. One of ordinary skill in the art would not be able to apply this to any ventilation system using any kind of sensor information to train the machine learning system as the claims do not give any structure or direction as to how to .
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 27-30 have no structure stated, so it is unclear how the preamble relates to the claim of a device.
Claim 4 appears to teach the opposite of claim 1. Claim 4 states that the second state passed the air for breathing to be supplied and the first stage stops the supply of air for breathing. However claim 1 states that the first state air for breathing is provided with greater ease than the second state, therefore it is unclear what the claim is trying to teach.
Claims 3 and 5 teach the limitation of “the sensor.” There is insufficient antecedent basis for this limitation in the claim.
Drawings
The drawings are objected to because figures 10-11 are not supplied. [0047] teaches the use of figures 10 and 11 but there are no figures after 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microphone 192 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Objections
Claim 27 is objected to because of the following informalities:  permeability appears to be misspelled.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  the limitation “fot he” is assumed to be a type of “of the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gravitas (see attached reference video of Gravitas, the transcript of the video, and the article by Ronnie Koenig).
Claim(s) 1, 6, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Designmaker (see attached reference video of Designmaker and the article by Tyler Lee).
Rejection in view of Gravitas
Claim 1: A device to prevent transmission of a pathogen to a person wherein (see page 2 of the article, the company provides s face mask, and face masks are something that would prevent the transmission of pathogens to a person): air for breathing by the person is provided in a multiplicity of states of the device including:  	(a) a first state where the air for breathing by the person is provided to the person with greater ease of breathing to than in the second state (page 2 of the article teaches that the mask has a slit in front that can open up so the wearer can shovel in breakfast, dinner or snacks. Since a slit opens up in the mask, this would enable unfiltered airflow through the mask 

    PNG
    media_image1.png
    970
    1504
    media_image1.png
    Greyscale
Claim 2
Claim 27: Gravitas teaches the permeability of a barrier to the flow of air is changed on the basis of the state of the device (The video, article, and picture above show that the different states of the device are when the slit is opened or closed. When the slit is closed, it impacts the barrier, face mask, permeability by making it less permeable to air than in a first state of the slit being open.).  
Claim 28: Gravitas teaches the source of air for breathing by the person is changed on the basis of the state of the device (The video, article, and picture above show that the slit in the face mask determines the state of the device. The source of air for breathing therefore goes through the slit in the open configuration and goes through the face mask in the closed configuration. This would meet the claim limitation of changing the source of air as one is unfiltered and one is filtered.).  
Claim 29
Claim 30: Gravitas teaches the air for breathing is interrupted on the basis of the state of the device (The video, article, and picture above show that the slit in the face mask determines the state of the device. The source of air for breathing therefore goes through the slit in the open configuration and goes through the face mask in the closed configuration. This would meet the claim limitation of interrupting the air for breathing as the slit being closed means that the source of air is being interrupted by having to go through the face mask instead of the open slit).

Rejection in view of Designmaker 
Claim 1: A device to prevent transmission of a pathogen to a person wherein (See page 1 of the article saying that this is a robotic mask and masks are meant to create a seal around your nose and mouth to prevent bacteria and particles from coming in.): air for breathing by the person is provided in a multiplicity of states of the device including:  	(a) a first state where the air for breathing by the person is provided to the person with greater ease of breathing to than in the second state (Pages 1-2 of the article and figure 1 of the video produced below show the mask in an open position in which the air is not blocked.), and  	(b) a second state where exposure of the person to the pathogen 







Figure 2: This shows the mask in an first configuration that is open and 
    PNG
    media_image2.png
    616
    1101
    media_image2.png
    Greyscale
allows for airflow.

    PNG
    media_image3.png
    615
    1089
    media_image3.png
    Greyscale
Figure 3: This shows the mask in a second configuration which is closed and prevents airflow, which is able to reduce pathogen exposure.

    PNG
    media_image4.png
    617
    1098
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    611
    1098
    media_image5.png
    Greyscale
Figure 4: shows the mask in an open configuration that is about to detect a person to the wearer’s left.
Figure 5: This shows the mask in a closed configuration after detecting a person to the wearer’s left.



Claim 6: Designmaker teaches the determination is made on the basis of presence of a second person (Pages 1-2 of the article teaches that the mask closes when it senses there are people around. Figures 3 and 4 above also show this as the light to the wearer’s left changes color and closes the mask upon detection of a person.).
Claim 27: Designmaker teaches the permeability of a barrier to the flow of air is changed on the basis of the state of the device (The video, article, and figures 2-5 above show that the different states of the device are when the mask is opened or closed. When the mask is closed, it impacts the barrier, face mask, permeability by making it less permeable to air than in a first state of the mask being open by blocking the air.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gravitas.
Claims 3 and 5: Referring to the claim limitation “the machine learning model is trained on a first processor, the machine learning model is subsequently downloaded to a second processor, the machine learning model is trained on the second processor with data from the sensor gathered subsequent to the downloading of the machine learning model to the second processor, and2A the machine learning model is used subsequent 
Gravitas does teach the device of claim 1 and that it can sense a spoon or fork and open automatically or a person is able to push a button or a lever to open and close the mask depending on the circumstances. This shows that the device is capable of sensing data (in this case sensing a spoon, fork, or reaction from the user) and executing an action (open and closing of the slit).  
It would have been obvious to one of ordinary skill to have the machine learning system of Gravitas (automatically opening if detecting a fork or spoon) be trained on processors as this is a generic application of a machine learning system and Gravitas already teaches the basic steps of being able to sense data and perform an action.
Claim 4: Gravitas does not explicitly state the second state passed the air for breathing to be supplied and the first state stops the supply of air .
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210343426, 11062454, 20210240808, 11056242, 10410750, 11127506, 20020169583, 20200388374, 20210379424.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776 
01/28/2022

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        01/27/2022